Filed 12/31/14 P. v. Abelar CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141597
v.
RYAN KEITH ABELAR,                                                  (Marin County
                                                                    Super. Ct. Nos. SC187393A &
         Defendant and Appellant.                                   SC187528A)


         Defendant Ryan Keith Abelar appeals following judgments entered pursuant to
guilty pleas in the two referenced cases. In the first, case No. SC187393A he pled guilty
to inflicting corporal injury on a spouse (Pen. Code, § 273.5, subd. (a)); in the second,
case No. SC187528A, guilty to unlawful use of tear gas (id., § 22810, subd. (g)(1)). He
also admitted probation violations in several other cases not at issue here. The trial court
sentenced him to a total of two years (two-year low term for the corporal injury
conviction and a concurrent 16-month low term for the unlawful tear gas use conviction).
         His appellate counsel has raised no issues and asks this court for an independent
review of the record to determine whether there are any issues that would, if resolved
favorably to defendant, result in reversal or modification of the judgment.1 (People v.
Kelly (2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436.) Appellate counsel

         1
         Appointed appellate counsel determined there were errors in the calculation of
custody credits and in the abstract of judgment as to the sentence on the use of tear gas
conviction. Counsel sought, and obtained, corrections in the trial court. This court
received a copy of the corrected abstract of judgment on November 6, 2014.
                                                             1
declared, on November 19, 2014, he would promptly notify defendant of his right to file a
supplemental brief. Upon independent review of the record, we conclude no arguable
issues are presented for review, and affirm the judgments.
                                        DISCUSSION
       Penal Code section 1237.5 generally precludes an appeal from a judgment of
conviction after a plea of no contest or guilty unless the defendant has applied for, and
the trial court has granted, a certificate of probable cause. There are two exceptions:
(1) a challenge to a search and seizure ruling, as to which an appeal is proper under Penal
Code section 1538.5, subdivision (m); and (2) postplea sentencing issues. (People v.
Shelton (2006) 37 Cal. 4th 759, 766; see also People v. Buttram (2003) 30 Cal. 4th 773,
780.) The record contains no probable cause certificate, and defendant made no motion
to suppress (the matters resolved prior to preliminary hearing). Therefore our review is
of the postplea record.
       It shows defendant was ably represented by counsel. After counsel’s argument on
the matter, the trial court denied the prosecution’s request for a protective order in the
pepper spray case and issued a protective order only in the domestic violence case.
       The court fully advised defendant in taking his pleas, sentenced defendant in
accordance with the stipulated disposition, and imposed all required fines and fees. As
noted, custody credits were corrected by an amended abstract of judgment.
                                           DISPOSITION
       After a review of the relevant record, we find no arguable issues and affirm the
judgments.




                                              2
                                _________________________
                                Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Dondero, J.




                            3